 W. F. LANE & ASSOCIATES, INC.391W. F. Lane&Associates,Inc. and Chauffeurs,Teamsters&Helpers Local No. 391,affiliated withtheInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersofAmerica.Case I1-CA-5774June 10, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon a charge filed on June 6, 1974, by Chauf-feurs, Teamsters & Helpers Local No. 391, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, and duly served on W. F.Lane & Associates, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 11,issueda complaint on June 28, 1974,againstRespondent, alleging that Respondent hadengagedinand was engaging in unfair laborpractices affecting commerce within the meaning ofSections8(a)(5) and (1) and 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 15, 1974,following a Board election in Case I I-RC-3868 theUnion was duly certified as°the exclusive collective-bargainingrepresentative of Respondent's employeesin the unit found appropriate;" and that, commenc-ing on or about May 29, 1974, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On July I1 and 22, 1974, respectively, Respondentfiled its answer and amended answer to the com-iOfficial notice is takenof the record in the representation proceeding,Case 11-RC-3868, as the term"record" is definedin Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB378 (1967), enfd.397 F.2d 91 (C.A. 7,1968); Sec.9(d) of the NLRA.2On or aboutJuly 11, 1974, theRespondent,pursuant to Sec. 102.24 ofthe Board's Rules and Regulations,filed with theBoard'sChief Admnustra-tive Law Judge a motion to dismiss the complaint herein(on the groundsthat the Board had no jurisdiction over the'subject matter and over theRespondent;that the complaint fails to state a claim upon which relief canbe granted;that the complaint fails,to join an indispensableparty,theStateofNorthCarolina;and that the Boardviolated theAdministrativeProcedureAct bypurporting to assertJurisdiction in Case11-RC-3868). OnAugust 23,1974,counsel for the GeneralCounsel filed opposition to theRespondent'smotion to dismiss(alleging, in substance,that(1) the issue of218 NLRB No. 74plaint admitting in part, and denying in part, theallegations in the complaint.On August 2, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. On August 5, 1974, the Respon-dent filed a motion to quash General Counsel'sMotion for Summary Judgment or, in the alternative,to defer consideration of said motion until Respon-dent'smotion to dismiss, addressed to the Board'sChief Administrative Law Judge, has been ruledupon.2 Subsequently, on March 3, 1975, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause and Motion for SummaryJudgment in favor of the Respondent or fordismissal.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answerand amended answer to the com-plaint and response to the Notice To Show Cause,the Respondent contends basically that the' GeneralCounsel's Motion for Summary Judgment should bedenied-and the complainthereindismissed becausethe Board improperlyassertedjurisdiction over theRespondent which, because its operations are sointimately connected with that of the State of NorthCarolina'sAlcoholicBeverageCommission, hereincalled ABC, is exempt by virtue of Section 2(2) of theAct.3TheGeneralCounsel contends that theRespondentis attemptingto relitigate an issue whichthe Board has considered and determined in theunderlyingrepresentationCase 11-RC-3868 andjurisdiction over the subject matter and over the Respondent had beendecided bythe Board in Case 11-RC-3868 and the admitted allegations ofthe complaint state a sufficient basis in support thereof;(2) the complaintstates a clear claim under the Act uponwhich reliefcan be granted; theStateof North Carolina,expressly excluded from the Board's jurisdiction,cannot be an indispensableparty;(3) the Board correctly assertedjurisdiction in Case I I-RC-3868 and fully complied with the provisions oftheAdministrative Procedure Act; and(4) the Respondent's motion todismiss is tantamount to the Motion for Summary Judgment which, underSec. 102.24 ofthe Board'sRules and Regulations, should befiled directlywith the Board before which the General Counsel'sMotion for SummaryJudgment is pending).On September25, 1974,AdministrativeLaw JudgeSchneider issued his Order Denying the Respondent'sMotion to Dismissfor the reasons stated in the General Counsel's opposition.3 Sec. 2(2) of the Actprovides that the term "employer"includes anyperson acting as an agent of an employer,directly or indirectly,but shall notinclude any State or political subdivision thereof. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich it may not do so, herein. We agree with theGeneral Counsel.Our review of the record herein reveals that, at, thehearing on the petition in Case 11-RC-3868, theRespondent, which is engaged solely in the businessof transporting by motor truck alcoholic,beveragesfor the State of North Carolina's Alcoholic BeverageCommission, moved to dismiss the petition on theground that the Respondent comes within theexemption of Section 2(2) of the Act. In his Decisionand Direction of Election, the Acting RegionalDirector, after carefully considering the record factsconcerning the Respondent's operations and theRespondent's extensive brief, concluded that the 2(2)exemption did not apply to the Respondent andtherefore he denied the Respondent's motion todismiss on jurisdictional grounds. The Respondentthen filed with the Board a timely request for review,for a stay, and for oral argument reiterating itsjurisdictional contentions. ,On April 10, 1974, theBoard denied the request as raising no substantialissues warranting review.In the election conducted on April 19, 1974, eightballots were cast for, and four against,,.the Union,with two ballots challenged. The Respondent filedtimely objections to the election raising again itsjurisdictional arguments and alleging, in substance,that the, Board abused its statutory authority andcontravened established policy by its assertion ofjurisdiction which unconstitutionally interferes withthe State of North Carolina and with the_Respondentwhich is an integral part of, and intimately related to,the state alcoholic beverage monopoly. On ,May 15,1974, the Regional Director issued his SupplementalDecision and Certification of Representative inwhich he, found that the Respondent's objectionsraised no substantial or material issues warranting acontrary determination on the jurisdictional ques-tion,overruled the objections, and certified theUnion.The Respondent filed with the Board a timelyrequest for review and motion for stay of theRegionalDirector'sSupplementalDecision andCertification of Representative, in which, in sub-stance, it reiterated its jurisdictional contentions andmoved again to dismiss the representation casepetition.On June 20, 1974, the Board denied therequest as it raised no substantialissueswarrantingreview.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation=proceeding 4All issues raised by the Respondent in thisproceeding were or could have-been litigated- in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.In its response to the Notice To Show Cause, theRespondent also argues that the Board's assertion ofjurisdiction over its operations, which are intimatelyrelated to the exempt ABC, is inconsistent with therecent, precedent inRural Fire- Protection Company,216 NLRB No. 95(1975),where the Board, withMember Fanning dissenting, found that an employerproviding firefighting services to amunicipalityshared the city's 2(2) exemption from Board jurisdic-tion. It argues, in effect, that the transportation ofintoxicating liquorswas an essential part -of theState's intent to establish a uniform control over thesale,purchase, transportation,-manufacture, andpossession ,of intoxicating liquors, and that, there-fore, the performance of the transportation functionsby the Respondent is so intimately connected withtheState'sexempted, operations as to warrantgranting the State's-2(2) exemption to the Respon-dent..We do not agree.,In .theRuralcase, the Board - stated as follows:"Where the services are intimately connected withthe exempted operations of the institution, the Boardhas found that the contractor shares the exemption;on the other hand, where the services are notessential to such operations the Board has found thatthe contractor is not exempt and asserts jurisdictionover the _ contractor's activities" (citingHerbertHarvey, Inc.,171NLRB 238, 240 (1968)). There wasno intent to establisha per serule.. Thus, the Board,in granting the 2(2) exemption under the particularcircumstances, noted not only that the firefightingservice was intimately related to the city's municipalfunction, but also that, the employer rather than thecity was performing this essential municipal function.In the instantcase,we do not believe that theState's control of intoxicating liquors is a functioncomparable to the firefighting service 'in theRuralcase which is a universally recognized governmentalfunction. Further, we note that the Respondent isperforming only the transportation phase of 'theState's control over intoxicating liquor, whereas in4 SeePittsburgh Plate GlassCo. v. N.L.RB.,313 U.S.146, 162(1941);Rules and Regulations of the Board,Secs. 102.67(1) and 102.69(c). W. F. LANE & ASSOCIATES, INC.Ruralthe employer seeking the exemption was itselfperforming the very municipal function involved.Since it appears that the Respondent's transportationservice plays a relatively minor role in the implemen-tation of the State's responsibility and control overintoxicating liquors and since this role is not soessential to the State's function as -to necessarilydeprive employees of their statutory right, under ourAct, to be represented by their duly designated andcertified representative, in all the circumstancesherein we find' that theRuralprecedent is distin-guishable and that the Respondent is not entitled toshare the North Carolina 'ABC's 2(2) exemption.5Accordingly, we shall grant the General Counsel'sMotion for Summary Judgment .6On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a North Carolina corporation, isengaged in the transportation of alcoholic beveragesby motor truck from the State of North Carolina'sAlcoholicBeverageCommission'swarehouse inRaleigh, North Carolina, to local Alcoholic BeverageCommission warehouses throughout the State ofNorth Carolina. During the past 12 months, theRespondent rented trucks for which it paid fees inexcess of $100,000 to Ryder Truck Rental, Inc., aninterstatetruck rental enterprise which receivedrevenuesin excessof $50,000 directly from customerslocated outside the State of North Carolina. Duringthis same period, Respondent received revenues inexcess of $500,000 from the North Carolina Alcohol-icBeverageCommission for the transportation ofalcoholic beverages valued in excess of $189 million,allof which beverages were shipped to the saidAlcoholicBeverageCommission directly from pointsoutside the State of North Carolina.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.5ChairmanMurphy didnot participate in theRuraldecision.However,without expressing an opinion about the relative merits of themajority anddissenting positions therein,she agrees that this case is distinguishable fromRural. 'In its answer to the complaint,the Respondent denies the request andrefusal to bargain as alleged in the complaint.Attached to the GeneralCounsel'sMotion for Summary Judgment,as Exits.M, N, and 0, are anexchange of correspondence between theUnion andRespondent and aletter from the Respondent to the Region. The contents of these letters arenot controverted and are found to be true.In its letterof May 22, 1974, theUnion made a request to the Respondent for a negotiating meeting. In itsMay 29, 1974, letter tothe Union,the Respondent refused the request onII.THE LABOR ORGANIZATION INVOLVED393Chauffeurs, Teamsters & Helpers Local No. 391,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.M. THEUNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All truckdrivers and shifters at the Employer'sRaleigh,North Carolina, facility, excluding allclericalemployees, guards and supervisors asdefined in the Act.2.The certificationOn April 19, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 11 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on May -15,1974,and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 22, 1974, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it -as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about May 29, 1974, and continuingat all times thereafter to date, the Respondent-hasrefused, and continues to, refuse, to recognize andbargain with the Union as the exclusive representa-the groundthat it was defemng action on the request pending Board rulingon theRespondent's request for review.In its letter ofJune 24, 1974, theRespondent advised the RegionalOffice that it had received the Board'sdenial ofits requestfor reviewand reiterated its positionthat-theBoard hasno jurisdiction,thereby indicatingthat its refusalof May 29, 1974, wascontinuing.On the basis of theseuncontroverted letters, we find that theallegationsof the complaint withrespect to the requestand refusal tobargain havebeen established.6 In viewof our determinationherein,we find it unnecessary to ruleuponthe GeneralCounsel's motion to strike portions of the Respondent'sanswer.- 394DECISIONSOF NATIONAL LABORRELATIONS BOARDtive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMay 29, 1974, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengagingin unfair labor practices within themeaning of- Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request; bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if anunderstanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselectedbargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion asbeginning on the date Respondent com-mences tobargain in good faith with the Union asthe' recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (CA. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.W. F. Lane & Associates, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Chauffeurs, Teamsters & Helpers Local No.391, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica, is a labor organization within themeaning of Section 2(5) of the Act.3.All truckdrivers and shifters at the Employer'sRaleigh,North Carolina, facility, excluding allclerical employees, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.SinceMay 15, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 29, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within- themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, W.F. Lane & Associates, Inc., Raleigh, North Carolina,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chauffeurs, Team-sters& Helpers Local No. 391, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All truckdrivers and shifters at the Employer'sRaleigh,North Carolina; facility, excluding allclericalemployees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act. W. F. LANE & ASSOCIATES, INC.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Raleigh, North Carolina, facilitycopies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the eventthatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIX395NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chauf-feurs,Teamsters& Helpers Local No. 391,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All truckdrivers and shifters at the ' Employer'sRaleigh,North Carolina, facility, excluding allclericalemployees, guards and supervisors asdefined in the Act.W. F. LANE &ASSOCIATES, INC.